O’Dwyer, J.
The motion was properly denied. The first paragraph of the defendant’s amended answer contains a good general denial of the allegations contained in the third, fourth and fifth paragraphs of the plaintiff’s complaint, i. e., the sale, delivery and promise to pay.
The second defense is good if sustained by proof, and, inasmuch as the plaintiff’s allegations are in issue upon the denial thereof, should not be disposed of upon affidavits.
The plaintiff has been guilty of laches. The motion to strike out the answer was made five months after the service of the answer, and after a reply and notice of trial had been served.
Order affirmed, with $10 costs and disbursements.
Oloott, J., concurs.
Order affirmed, with $10 costs.